 LOCAL 157, PLUMBERS261IT IS FURTHER ORDERED that, upon conclusion of such supplemental hearing, theTrial Examiner shall prepare and serve upon the parties a Supplemental Decisioncontaining findings of facts upon the evidence received pursuant to the provisionsof this Order, conclusions of law, and recommendations, and that following theservice of such Supplemental Decision upon the parties, the provisions of Section102.46 of the National Labor Relations Board's Rules and Regulations, Series 8,as amended, shall be applicable.Dated, Washington, D.C., Apiil 6, 1965.By direction of the BoardJOHN C. TRUESDALE,Associate Executive SecretaryLocal 157, United Associationof Journeymen and Apprentices ofthe Plumbingand Pipefitting Industryof the United States andCanada, AFL-CIOandMidwest Homes, Inc., Charging Party,and ModernHouse Facilities, Inc., Partyin Interest.Case 25-CD-53.Jv1,q 28, 7966DECISION AND ORDEROn May 24, 1966, Trial Examiner George L. Powell issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. Thereafter,the Respondent and the General Counsel filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Clialrmall McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.IThe Tr al Examiner's Conclusion of Law No 2 does not specify that the Respondentthreatened, restrained, and coerced Midwest and the secondaiy employers in attemptingto accomplish its purpose It also faila to specify the employers whose employees were in-duced and encouraged to engage in a strike or concerted refusal in the course of their em-ployment to perform any servicesWe thcief9re modify the Tinal Examiner s Conclusionof Law No 2 to read as lolbme"2By engaging In a stake, and by inducing and encouraging employees of Alsi,,an andSmith, Usrei and Sims. Roach and Roach and ]'rose Electric to engage in a sluice orrefusal to perform any se,iices in the course of their employment and bi threatening,coercing and restraining Midwest Modern, Roach and Roach, Usrey and Sinis, and Alsmanand Smith with an object in each case of forcing or requiring Midwest to assign theplumbing work done on its prebuilt units at its plant in Carlisle. Indiana, to members ofItsUnion rather than members of Local 3010, United Rrotheihood of Carpenters andJoineis Of America, AFL-CIO the Respondent has engaged in irnlair labor practices withinthe meaning of Section 8(b) (4) (i) and (11) (D) of the Act "we shall also revise the order and notice in ace i iance iiith this modified conclusionof law160 NLRB No 27. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Paragraph 1 should be deleted and the following paragraphsubstituted :["1.Cease and desist from engaging in or inducing and encour-aging any individual employed by Alsman and Smith, Ussey andSims, Roach and Roach, Prose Electric, or by any other personengaged in commerce or in an industry affecting commerce, to engagein a strike or refusal in the course of his employment to perform anyservices, or from threatening, coercing, or restraining Midwest, Mod-ern, Roach and Roach, Usrey and Sims, Alsman and Smith, or any-other person engaged in commerce or in an industry affecting com-merce where an object thereof in either case is to force or require Mid-west to assign the plumbing work done in its prebuilt housing units atits plant in Carlisle, Indiana, members of the Respondent rather thanto employees of Midwest, who are not members of that labor organi-zation, unless and until the Respondent is certified as the bargainingrepresentative of the employees performing such work."[2.Substitute in the Trial Examiner's notice the following :[WE WILL NOT strike or encourage the employees of Alsmanand Smith, Usrey and Sims, Roach Plumbing and Heating,Prose Electric, or ally other employer engaged in the assemblyof prebuilt housing units manufactured by Midwest Homes,Inc., to engage in a strike or a concerted refusal in the courseof their employment to perform services where an object thereofis to force or require Midwest to assign the plumbing work per-formed in its prebuilt housing units at Carlisle, Indiana, to ourmembers rather than to employees of Midwest Homes, Inc., whowere not members of our labor organization unless MidwestHomes, Inc., fails to conform to an order certifying us as thebargaining representative of the employees performing suchwork.[WE WILL NOT threaten, coerce, or restrain Midwest Homes, Inc.,Modern Housing Facilities, Inc., Roach Plumbing and Heating,Usrey and Sims, or Alsman and Smith, or any other employer,with an object as set forth above.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding heard beforeTrial Examiner George L. Powellat Sullivan, Indi-ana, on December9, 1965,1 pursuant to a charge filed March 18, 1965,and a com-plaint issued November 22, 1965, presentsthe solequestion of whether a workstoppage was ajurisdictional dispute and henceviolativeof Section8(b) (4) (i) andi All dates herein referred to the year 1965, unless otherwise indicated LOCAL 157,PLUMBERS263(ii) (D) ofthe Act.Respondent'sBusinessManager Osbornat thetrial contendedthatits primary purpose in strikingwas tocompel a subcontractor to live up to itscontract and only secondarilydid it wantto represent the two plumber employeesof Midwest Homes, Inc., hereincalledMidwest.Briefs werefiled bythe General Counsel and Respondent on January 13, 1966,and January 7, 1966,respectively.Respondenttakes theposition in its brief: (1)thatithad no picket against or dispute with Midwest Homes, Inc., but rather thepicket was against a subcontractor Roach Plumbing and Heating for violating anagreement with Respondent;and (2)the question is now moot.Upon the entire record in the case, including my observation of the demeanor ofthe witnesses and after due consideration of the briefsfiled by theparties, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR ORGANIZATION INVOLVEDThroughthe credited testimony of President McKinley ofMidwest,I find it to bean Indiana corporationwith itsprinciple place of businessatCarlisle,Indiana,engaged in the manufacture and sale of prebuilt building units for residential, com-mercial, and institutional use. During1964Midwest manufactured,sold, and shippedfrom its Carlisleplant,finished productsvaluedin excess of $50,000 to points out-side the State of Indiana.During the same period, Midwest purchased,transferred,and deliveredto its Carlisle plant,goods and materials valued in excess of $50,000which goods and materials were transportedto saidplant directly fromStates ofthe UnitedStates other than Indiana.I further find thatModern Housing Facilities,Inc. (herein called Modern), fromthe credited testimony of McKinley,a member ofitsboardof directors, is nowand has been at alltimes material herein an Indiana corporationwith itsprincipleoffices in Carlisle,Indiana.At that location,Modem is engaged in the sale,erection,and completion on thejobsiteof commercialbuildings purchased from Midwest.Since it commenced operationsinAugust 1964, Modernhas had gross income ofmore than $750,000 of which morethan$50,000was derivedfrom operations inStates other than Indiana. I also find thatat all times material herein Modern,through contractors and subcontractors,has engaged in the construction and theerectionof a nursing home in Sullivan, Indiana, herein called the nursing home job.Midwest sold Modernbetween $130,000 and $140,000 worth of prebuiltbuildingunits for this nursinghome job.I further find thatDurelRoach and Murel Roach,a partnership doing businessas RoachPlumbing and Heating(herein calledRoach),is engaged,and at all timesmaterial herein has been,engaged asplumbing contractorin the construction of thenursing homejob forModern in Sullivan, Indiana.The value ofthe contractbetween Roach and Modernwas approximately$5,000.This findingisbased onthe stipulationof the parties. Further the partiesstipulatedthat the firm of Usreyand Sims(herein calledUsrey andSims)did foundation and masonary work in theconstruction of the nursing homejob for Modern for a value of about $12,500.Likewise, Raymond Prose,an individual doing business as Prose Electric,is engagedas an electricalcontractorin the construction of the nursing home job, the valueof this servicebeing about $5,500. I findfromthe abovethatMidwest, Modern,Roach, ProseElectric, and Usrey andSims are now andhavebeen at all timesmaterial herein,eachindividually,employers engaged in commerce within themeaning of Section 2(6) and(7) of the Act.The pleadings further establishand I find that the Respondent is and has been atallmaterial times herein,a labor organization within the meaning of Section 2(5)of the Act.tII.THE UNFAIR LABOR PRACTICESPursuant to Section 10(k) ofthe Act, theBoard issued a Decision and Determi-nation of Disputeon July 1, 1965.2It found that plumbers employed by Midwestwho are representedby Local 3010,United Brotherhood of Carpenters and Joinersof America,AFL-CIOare entitledto perform all plumbing work on prebuilt build-ing units made by Midwest in its plantatCarlisle,Indiana Itfurther found thatRespondent isnotentitled to force or require Midwest to assign any of this work2 Local 157,United Association of Journeymen and Apps entices of the Plumbing andPipe Fitting Industry of the United States and Canada. AFL-CIO (Midwest Homes, Inc.),153 NLRB 1184. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDto employees represented by Respondent. It gave Respondent 10 days within whichto notify the Regional Director for Region 25 whether it would or would notrefrain from forcing Midwest by means proscribed by Section 8(b) (4) (D) of theAct to assign the above-described work to Midwest's employees represented byRespondent.By letter dated July 7, 1965, Respondent, over the signature of its Business Man-ager Grover C. Osborn, wrote the Regional Director claiming that it "did not andwill not force" Midwest toassign plumbingwork done by its employees to membersof Respondent. But, it also stated in the letter that it had a standard agreement withlocal contractors which it "shall continue to enforce."The compliance office of Region 25 notified Respondent by letter dated Novem-ber 5, 1965, that its letter of July 7, above, "does not constitute compliance with theBoard's Decision and Determination of Dispute . . . as it is not a clear, unequivocalstatement of intent to abide by the Decision." The reason why it was unacceptablewas because the Board had decided in another case involving the same parties 3thatRespondent's attempt to enforce article XV of the contract referred to wasan unfair labor practice in violation of Section 8(b)(4)(i)(B) of the Act. Respond-ent was notified in the same letter that a complaint would issue unless a properstatement was submitted.Respondent did not change its position and the instant complaint was then issuedon November 22, 1965.Before setting out the facts of this case and deciding whether Respondent hascomplied with the Board's Decision and Determination of Dispute, it is well in thiscase, particularly because of the earnestness with which Respondent maintains itsposition, to state again what is involved in a Section 8(b)(4)(i) and (ii)(D) com-plaint case.The substantive matter presented by this complaint proceeding is whether theRespondent engaged in unfair labor practices within the meaning of Section8(b) (4) (i)and (ii) (D) by certain conduct occurring before thefilingof the chargeon which the complaint is based. Section 8(b)(4)(i) and (ii) (D) alone defines theunfair labor practice and it makes no reference to compliance. Such reference isto be found in Section 10(k) which states, in relevant part, that "upon complianceby the [Respondent].with the [10(k)] decision of the Board . . . [the 8(b)(4)(i) and (ii)(D)] charge shall be dismissed." Section 10(k) must be viewed asa part of the whole procedural machinery prescribed in Section 10 for the preven-tion of all unfair labor practices. The heart of this machinery is Section 10(b)which provides for investigation of a charge and issuance of a complaintrbasedthereon by the General Counsel. For a charge alleging an unfair labor practice otherthan one involving 8(b)(4)(i) and (ii)(D), if investigation discloses reason tobelieve that it is true, formal proceedings are initiated by an unfair labor practicecomplaint. For an 8(b) (4) (i) and (ii) (D) charge, Section 10(k) interposes anintermediate formal step between the completion of investigation of the charge andthe issuance of a complaint based thereon. It provides for a hearing and a declara-tory ruling by the Board on the question of legal entitlement to force or requirethe work assignments involved in the underlying dispute, which is designed to facil-itate settlement of the dispute and to obviate the need for further proceedings. Ifthe 10(k) procedure has failed to produce a settlement of acceptance by the partiesof the Board's determination of the underlying dispute, then the further proceed-ings-the issuance of a complaint based on the charge followed by the traditionalprocedure for determination and redress of all unfair labor practices-are spelledout in,Section 10(b), not 10(k). Once the procedural conditions precedent to theinvocation of Section 10(b) have been met and a complaint has been properlyissued, the only substantive matter then to be decided in an 8(b)(4)(i) and (ii)(D)proceeding is whether an unfair,labor practice was committed within the meaningof that section as of the time alleged and, if so, what the appropriate remedyshould be.As previously indicated, Section 10(k) requires that if the respondents havecomplied with the Board's determination, the charge must be dismissed. Unlike othercomplaint cases where the Board's decision is implemented by a remedial order3Local 157, United Association of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada, AFL-CIO (Midwest Hoines, Inc.),155 NLRB 16 Board Decision Issued October 1, 19G5, adopting Trial Examiner SidneySherman's Decision of July 22, 1965 LOCAL 157, PLUMBERS265which is subject to judicial review or enforcement, this is the only sanction support-ing the Board's interim declaration of the rights of the parties. It is clear, therefore,that, before any consideration can be given to the merits of the alleged 8(b)(4)(i)and (ii) (D) violation here, I must first decide whether the Respondent has com-plied with the Board's 10(k) determination.The Board has held that:theminimal requirement for a finding of compliance with a 10(k) determi-nation ought to be a manifested good-faith intent by the particular respondentsto accept and abide by the Board's determination and to refrain then and inthe future from doing that which the determination has stated may not right-fully be done. It should include performance by the respondents of substantiallythe same kind of acts as would be required for a showing that they were intend-ing to abide by a remedial order of the Board, such as indicating a willingnessto confer with the Regional Director regarding implementation of their avowedintent to accept the Board's determination, furnishing appropriate notices toemployees and/or the particular employer, if considered advisable by theRegionalDirector, and giving such additional assurances as the RegionalDirector might require to insure adherence to the determination. We believethat a refusal or unwillingness so to abide by and accept the Board's determi-nation constitutes evidence of noncompliance warranting issuance of a com-plaint.(Local 595, Iron Workers (Bechtel Corporation),112 NLRB 812, 815.)The FactsAs indicated above, this is the third time the facts in this controversy have beenheard at a hearing before the Board. As noted earlier, inMidwest Homes, Inc.,153 NLRB 1184, a proceeding under Section 10(k) of the Act involving the sameparties took place and the Board made findings as to the object of Respondent'spicketing. In view of the difference of the nature of the two proceedings, I have nottreated the Board's findings in that case asres ludicatahere, but I .base my findingson an independent review of the record before me. SeeWorcester Telegram Pub-lishing Company,125 NLRB 759. Also inMidwest Homes, Inc.,155 NLRB 16 theBoard in, adopting the decision of Trial Examiner Sidney Sherman found theRespondent involved herein to be in violation of Section 8(b)(4)(i)(B) of the Actunder the same factual situation as involved in the, instant proceeding. Additionally,the parties in the instant case stipulated that the transcript ,in the case' reported at155 NLRB 16 be received in evidence in the present case.The facts based upon my independent review of the record before me plus areview of the record before Trial Examiner Sherman,in 155 NLRB 16'are herebyset out in summary form. 'I.-Midwest prebuilds component parts of homes or buildings which are deliveredto jobsites for erection into a final structure. The size of the building is determinedon how many of these prebuilt component parts are put together.' These partsare made on a production line basis with approximately 115 employees. As the unitis completely, finished at the plant, all of The electrical work or plumbing work nec-essary for the finished structure which has to be placed in the sidewalls of the struc-ture, are built in the walls before the unit leaves the plant. Two of Midwest'semployees on the production'line do the plumbing necessary-referred to as rough-in plumbing, which takes "probably from 2 to 3 hours a day" of the employees'regular work. These two employees are represented by the International Carpentersand Joiners Local 3010 which represents all of the production employees. Acollective-bargaining agreement between Local 3010 and Midwest has been in effectsince on or about February 13, 1964, covering all production employees.Midwest sells its prebuilt units to different building contractors and dealers whotie the units together into a finished product at a jobsite. The plumbing, electricalwork, carpentry, and masonry work necessary to be done at the jobsite is done bythe purchaser of the unit or by his subcontractors. Midwest insists that union laborbe used at the jobsite if the builders wish to buy its products.Early in 1965, Midwest entered into a contract with Modern to supply prebuiltunits for the nursing home to be erected by Modern at Sullivan, Indiana. Modernin turn engaged various subcontractors to perform work at that site, includingRoach who was to make the plumbing connections.Some of these subcontractors including Roach were performing work at the job-site during the first days of March 1965. On Friday, March 5, Gayso, Respondent's 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob steward and an employee of Roach, told Modern's superintendent at the job-site,Davidson,that Respondent would post a picket line at the site. On the sameday Gayso told representatives of two of the subcontractors on the job, Alsman andUsrey as well ,as at least one of the employees that a picket line would be estab-lished the next day. Picketing actually began on Monday,March 8, when Gaysopatrolled along the front of the jobsite with a sign bearing the legend"Unfair toLocal 157, Plumbers and Steamfitters."Such picketing continued until on or aboutApril 21, when the sign was changed by inserting the words "Roach Plumbing andHeating" above the existing language. Picketing continued thereafter until April 28,when it was enjoined by a court order. During the period of picketing,Roach per.formed no work at the jobsite.Operations of other subcontractors including Proseas well as Alsman and Usrey were unaffected by the picketing except for a stop-page by their employees on the first day of the picketing.At the time in question Roach was bound by an agreement with Respondent inwhich it was agreed in article XV that "the fabrication of all pipe stanchions,knee braces,hangers, and/or pipe supports of any description shall be fabricatedon the job site or in the jurisdiction of the Local Union.Journeymen and Appren-tice Pipe Fitters or Plumbers shall fabricate in the jurisdiction of the Local Union,all pipe to be erected under the terms of this Agreement."According to the credited testimony of Respondent'sPresident McKinley, GroverOsborn, business manager of Respondent from time to time over the "past 5 yearsor so" had had conversations with McKinley seeking to represent the two plumbersatMidwest plant.As theproduction employees were representedby theCarpenters,McKinley would tell him that he had to live by his contract with the Carpenters butthat he would be willing to meet with Respondent's agents and the Carpenters "ifsomething could be ironed out." 4 McKinley further testified that"we were refusedplumbers on[other projects going on at the same time as the Modem project]because-our builders were refused plumbers on those because of the pre-installedTough-in plumbing." McKinley further testified that at the time of the hearing "wehave a job going right now in Terre Haute,the same vicinity,and our builder upthere has been refused plumbers on the job. It's going on right now." Credited tes-timony as set outby therecord on this point is as follows:Q. In any of these discussions with Mr. Osborn before March 5, 1965, statewhether or not Mr. Osborn requested representation for Local 157 Plumbers'Union for plumbers in Midwest factory?A. Yes.Mr. Osborn made that request to me.Q. On more than one occasion?A.More thanone occasion,this is right.Q. And can you tell the Trial Examiner about when such occasions tookplace and what date, year?A. Almost every instance this is our main topic.This has been our maindiscussion withMr.Osborn,has been just this, that Midwest Homes, as faras our plant is concerned,is in his jurisdiction and that he's entitled to havehis Local represent the plumbers in our plant,and we went through the samediscussion over and over again that we didn'thave any work for a full-timeplumber. Mr. Osborn's bone of contention has always been that his main con-cern is that we don'tpay the rate that his plumbers are entitled to but we'vealways went back to our conversations that we work 12 months out of theyear and we 'have a lot of benefits that his people do not have,and whetherwe pay high enough wages or not is not his concern as far as I'm concerned,and Mr. Osborn has told me that we were not going to get any help. He'srefused our builders help as far as Union plumbers is concerned on projectsfor the same reason.Q. Has he done this before March 5, 1965?A. Yes, and after,and up as late as lastweek Wednesday. [Dec. 1, 1965.]Q.What happenedlastweek Wednesday?A.Well, our builder up in Terre Haute was building some apartment unitsup there, called up for some plumbers and he was told by Mr. Osborn thatthere would be no plumbers out of his Local, they were not available for ourproject.4General Representative Williams of the Carpenters credibly testified that Osborn toldhim he wanted "whatplumbingwork there was in the plant " LOCAL 15 7, PLUMBERS267Q.Was that a site that was supplied units from Midwest Homes?A. We sold the units, that's right. So the builder comes back to us, as Mr.Allison did, in this particular case and says, "Our job is in problems becauseof this.Now, what do we do about it?" This is how Midwest Homes thenbacks up and gets involved in it. Because our buyer comes back to us and says,"Well, we can't get any plumbers on our job because you install plumbing atyour plant but its not permissible." It's not a question of whether we-That'sthe only way we get involved with it as far as Midwest Homes is concerned,the unit is sold when it leaves out the gate, but like any other company it isour job to satisfy our customer.On March 5, Richard Allison, president of Modern, telephoned McKinley whenRoger Mansard, Respondent's business agent, came to see Allison. McKinley wenttoAllison's office where he and Allison were told by Mansard that the SullivanNursing Home project of Modern would be picketed on the following Monday.The parties stipulated: (1) that on March 5, John Gayso (Respondent's stewardand an employee of Roach) told a group of people including Paul Sims, WilfredUsrey, Russel Smith, Robert Alsman, and one of Sims' laborers that there wouldbe a picket in the morning on the Nursing Home job and the picket would befor 7 days a week until the job was cleared of the trouble they were having andfor them to get their tools so they would not have to come back on the job; (2) thatAlsman and Smith employees did not work on March 6 although work had beenplanned and Gayso was sitting in his car across from the jobsite; (3) that onMarch 8 most of the subcontractors were at the jobsite but none wanted to go onthe job as they had been informed there was to be a picket; (4) that Prose tookmaterial and men on the job whereupon Gayso picketed telling Prose he could notgo on the job; (5) that McKinley and five committee members came to the jobsitewhere Gayso told McKinley "you are unfair," also that "I told Roach there wasno violations here on the job"; (6) that on March 8 the following subcontractorsand employees were scheduled to work and were at the jobsite but they did notwork that day; Sims and Usrey plus their employee Trueblood; the Roach brothersplus employees Gayso and William Roach; and Alsman and Smith plus a hodcarrying employee and a blocklayer; and finally (7) that Howard McKinley, DaleSheffler, Lee Davidson, Raymond Prose, Burel Roach, Robert Alsman, John Gayso,Roger Mansard, and Grover C. Osborn if called to testify would give the sametestimony as they gave in the hearing before Trial Examiner Sherman.5Conclusions as to the PicketingIn view of the foregoing facts, I find consistent with Trial Examiner Sherman,supra,that respondent picketed at the Nursing Home site in Sullivan,Indiana, notbecause of any alleged contract violation by Roach, but solely because of Midwest'ssteadfast refusal to recognize Respondent as the representative of Midwest's plumb-ers, and the fact that Midwest's products were to be used at the Nursing Homeproject.Trial Examiner Sherman had this to say on this point (155 NLRB 16, 19) :Respondent defends on the ground that the picketing was aimed at Roachas the primary employer, and not, as the General Counsel contends, at Mid-west. Even if, contrary to the conclusion reached below, it were found thatRoach was the primary employer here, that circumstance would not excuseRespondent's warning on March 5 to Bennett, an employee of a concededlyneutral employer (Alsman), that a picket line would be established the nextday and to remove his tools. As such warning was manifestly intended to deterBennett from reporting for work, Respondent thereby violated Section 8(b)(4)(i) and (ii)(B) of the Act. Moreover, as to the picketing, itself, even ifRoach were deemed to be the primary employer, the displaying of a picketsign at the common situs for a period of about 6 weeks, which failed to dis-close that Respondent's dispute was with Roach, suffices, to establish the ille-gality of the picketing during that period.In any event, the record shows, and it is found that the foregoing oralinducement and the picketing from March 8 to April 28 [additional caseeThe parties understood that I would follow the credibilityresolutionsof Trial Exam-iner Sherman. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDand argument set out] stemmedsolelyfrom Respondent's disputewithMid-westover the representationofMidwest's plumbing employees,and that Mid-west was therefore the primary employer here and Roachmerely a secondaryor neutralemployer.With respect to the contract defense of Respondent, Trial ExaminerShermanwrote in hisdecision:In view of Respondent's apparently sincere conviction that article XVaffords an absolute defense to the instant charges, it may notbe amiss tocomment on that provision, even though I do not deem it essential to thedisposition of this case.At the threshold, there is a serious question whether article XV is applica-ble at all to a situation where, as here, the work in dispute (the prefabricatedplumbing) was never subject to assignment by the signatory employer (Roach)to his employees. Article III of the Respondent's contract with Roach specifies:All wages andworking conditionshereunder shall be effective on all plumb-ing and pipefitting work performed by the Employer within the jurisdictionof the Local Union where plumbing and pipefitting workis being performedor isto beperformed by the Employer. (Emphasis supplied.)Obviously, the assembling and installation of the pipe in Midwest's pre-fabricated units was not work that was being performed or that was to be per-formed by Roach. And, the language of article XV, even if considered alone,lends itselfmore readily to a construction that it was intended to apply towork actually allotted to the signatory employer, than to a construction thatwould reach work allotted to other employers. Indeed, the reading of articleXV which most readily suggests itself is that it merely required that any fab-rication work for which he had contracted be performed by Roach either onthe jobsite or in a shop within the territorial jurisdiction of Respondent, andthat all such fabrication work be done by journeymen and apprenticepipefit-ters or plumbersHowever, it was. Osborn's contention at thehearingthat,as applied' to thefacts of thiscase, articleXV required Roach to fabricateall pipe installed inthe nursing home,. which necessarily precluded him from carrying out his sub-'contract with Modern to hook up the pipe fabricated by Midwest. Even if thiswere so, it is not clear how it would help Respondent; for, under Osborn's con-tention, articleXV would be a hot cargo clause, as it would have requiredRoach not to handle Midwest's products. Enforcement of such a clause byeconomic action is proscribed by Section 8(b) (4) (i) and (ii) (B), unless itfallswithin the Board's definition of a "work-preservation" clause. So far theBoard has recognized as a valid work preservation 'clause only one whichunconditionally bars an employer. from diverting to others (e.g. by a subcon-tract)work' which would otherwise have been assigned by him to his ownemployees. . .. However, here Respondent clearly was not seeking to invokearticleXV.to prevent a diversion by Roach of work which would otherwisehave been assigned by him to his own employees, since the disputed work wasconstruction placed on article XV by Respondent, one is at a loss to find thereinanyunconditionalrequirement that all pipe erected at a particular project befabricated by Roach. Thus, Osborn testified initially that Roach had breachedhis agreement,because it required that "all pipe to be installed will be fabri-cated in the jurisdiction of the Local Union by members of the Local Union orby employees represented by the Local Union." Later, Osborn related that hetoldMcKinley on March 8 that Roach's agreement with Respondent required"job-site fabrication, required the prevailing rates to be paid for pipe that'sfabricated and installed within the jurisdiction." And, still later, when askedwhat was meant by the phrase "in the jurisdiction of the Local Union," inarticleXV, Osborn explained that this denoted the "trade," as well as thegeographical, jurisdiction of Respondent, adding that "trade jurisdiction" meant"within the jurisdiction of the agreement, with the prevailing rate being paidfor that work."While it is clear from Osborn's testimony that he would have consideredRoach to be in compliance with the contract if he had fabricated on thejobsiteall the pipe erected there, it may also be gleaned from his testimony, as quotedabove, that he viewed Roach's contract as permitting him to connect at the LOCAL157, PLUMBERS269jobsite plumbing which had been fabricated elsewhere, provided only that suchfabrication was done by employees affiliated with, or represented by, Respond-ent or by employees who were paid the wages prevailingunder Respondent'scollective-bargaining contracts.In view of this, and as Mansard conceded,in effect, asalready noted, thatRespondent's objectives in the instant dispute would have been achieved ifMidwest had entered intoa contract with Respondent for its plumbers, I findthat, even under the construction propounded by Respondent, article XV didnot qualify as a work preservation clause, such as Respondent would be free toenforce by economic action.Accordingly, even if one were to disregard all the evidence of Respondent'spicketing objective, . . . and give full credit to Respondent's contention that itwas merely seeking to enforce article XV of its contract with Roach, and thatsuch clause was applicable here, it would be necessary to conclude that sucharticlewas a hot-cargo clause, unlawful underSection 8(e), and that Respond-ent's attempt to enforce such clause violated Section 8(b) (4) (i)and (ii) (B)of the ActDiscussion With Respect to the Contentions of RespondentRespondent contends that it complied with the Board's "Decision and Determi-nation of Dispute" issued July 1, 1965, reported in 153 NLRB 1184; and that thecase is moot.Alleged ComplianceDealing with the contention that Respondent has complied with the Board'sDecision and Determination of Dispute, the Respondent stated to the Region's com-pliance officer its intention to continue to enforce its standard agreement. Thisagreement is the one that Trial Examiner Shefman found contained an illegal hot-cargo clause in the case reported at 155 NLRB 16, and noted above, which Respond-ent has insisted all along justified its conduct in this case. This is not compliance.Local 1291, ILA (Northern Metal Company),142 NLRB 1228.Further Respondent was clearly asked before issuance of complaint in this caseto supply an unqualified and unequivocal statement of the nature required by theBoard's Decision and Determination of Dispute (153 NLRB 1184). Respondent'srefusal to do so as well as the fact that just prior to the hearing in this caseRespondent was engaging in activities similar to those in thiscaseestablished itsintention of not complying with the Board's Decision and Determination of Dispute.The minimal requirements for a showing of compliance are (1) a good-faithintent to accept and abide by the Board's Determination; and (2) performance ofsubstantially the same kind of acts as would be required for a showing thatRespondent intended to abide by a remedial order of the Board, such as indicatingitswillingness to give such assurance as the Regional Director might require toinsure adherence to the determination. Respondent's adamant refusal to supply anunequivocal statement of its intention to comply shows its lack of good faith intentto accept and abide by the Board's determination.Local 595, Iron Workers (BechtelCorp.),112 NLRB 812.Alleged MootnessRespondent's second contention that the case is moot likewise lacks merit for thereasons that: (1) there is no evidence that the Union had abandoned its claim tothe work, or there is no evidence that it will not in the future take similar action toforce the employer to assign the work to its members and the employer's businessdepends in part on the final resolution of the dispute,Engineers & Technicians(Teleprompter Corp.),95 NLRB 1470, 1479; (2) there is a fundamental unresolveddisagreement extending beyond the particular job involved,Local Union No. 48,Sheet Metal Workers (Acousti Engineering of Alabama, Inc.),119 NLRB 157, 161;(3) there is a possibility that similar disputes may occur in the future as a result ofthe continuing claim to the disputed work,Local 3, ElectricalWorkers, IBEW(Western Electric Co.),144 NLRB 1318, 1319 at footnote 1; (4) the dispute is oflong standing,McLeod v. Local 3, Electrical Workers, IBEW,45 LRRM 2872,2873 (D.C.S.N.Y.); and (5) the Respondent has not conceded that its strike activi-ties constituted unfair labor practices.Longshoremen and Warehousemen,Local 16(Juneau Spruce Corp.),90 NLRB 1753, footnote 1. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionIn conclusiontherefore, I find that Respondent has not complied with theDecision and Determination of Dispute and that the controversy is not moot, andthat on the basis of the facts found by Trial Examiner Sherman above, as well ason the evidence adduced at the instant hearings, Respondent violated Section8(b)(4)(i) and (ii)(D) of the Act.Concluding Findings of Fact1. I find from the above facts that on or about March 5, 1965, Respondent byhisAgent Roger Mansard:(a)Threatened, restrained, and coerced Midwest and Modern by telling McKin-ley and Allison that the Nursing Home job would be shut down unless the plumb-ing work done at Midwest's Carlisle plant was given to plumbers who were mem-bers of Respondent; and(b) Threatened, coerced, and restrained Roach by telling Roach that Respond-ent was going to put a picket line on the Nursing Home job in Sullivan, Indiana.2. I find that on or about March 5, 1965, Respondent by its Agent John Gayso:(a)Threatened, restrained, and coerced Usrey and Sims, and Alsman and Smithby telling said persons that a picket line would be established at the Nursing Homejob in Sullivan,Indiana; and(b) Instructed, requested, and appealed to employees of Usery and Sims, Als-man and Smith, and other persons to strike, and cease working for their employ-ers, and refused to use, process, or otherwise handle or work on goods, articles,materials, or commodities produced by Midwest by telling said employees thatRespondent would establish a picket line at the Nursing Home job in Sullivan,Indiana.3. I find that on or about March 8, 1965, and since that date the Respondentdid authorize, establish, and maintain a picket at the Nursing Home job in Sul-livan, Indiana.4. I find that pursuant to the conduct of Respondent described above, on orabout March 8, 1965, employees of Roach, Prose Electric, Usery and Sims, and Als-man and Smith did engage in a strike and the refusal in the course of their employ-ment to perform any work for their employers or to use, process,or otherwise han-dle or work on goods, articles, materials, and commodities produced by Midwest,and the employees of Roach have continued to engage in such conduct until thedate of the hearing.5. I find that on or about March 8, 1965, Respondent by its Agent GroverOsborn, threatened, coerced, and restrained Roach by telling Roach that it couldnot work on the Nursing Home job in Sullivan, Indiana, because there was a picketon that job and the picket would remain on the job until Respondent straightened itout.6. I find that an object of the acts and conducts engaged in by Respondent asdescribed immediately above is and has been to force or require Midwest to assignthe plumbing work on prebuilt building units manufactured in its plant at Carlisle,Indiana, to employees who are members of, or represented by, Respondent ratherthan to employees who are members of, or represented by, the Carpenters.As noted above, on July 1, 1965, the Board acting pursuant to Section 10(k) oftheAct, issued a Decision and Determination of Dispute, wherein it determinedthat Respondent was not entitled to force or require Midwest,by means proscribedby Section 8(b)(4)(D) of the Act, to assign the plumbing work on prebuilt build-ing units manufactured by Midwest in its plant at Carlisle, Indiana, to employeesrepresented by Respondent.In conclusion I find that all times since July 1, 1965, Respondent has failed andrefused to comply with said Decision and Determination of Dispute issued by theBoard.Accordingly I find that the Respondent violated the provisions of Sections 8(b)(4)(i) and (ii)(D) and 2(6) and (7) of the Act by engaging in a strike and pick-eting, the object of which was to force Midwest to assign the plumbing work of hisprebuilt units to employee members of Respondent rather than to employees whowere members of the Carpenters, when Respondent had no claim to this work basedupon a previous Board certification, or Board Order or a contract between it andMidwest. LOCAL 157, PLUMBERS271III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with the operations of employer set forth in section I, above, havea close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead and have lead to labor disputes threatening commerce andthe free flow of commerce.IV.THE REMEDYIthaving been found that the Respondent violated Section 8 (b) (4) (i) and(ii) (D) of the Act, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.The Respondent is a labor organization within the meaning of Section 2(5) ofthe Act.2.By engaging in a strike and picketing with an object of forcing orrequiringMidwest to assign the plumbing work done on its prebuilt units at its plant in Car-lisle, Indiana, to members of its Union rather than members of the Carpenters, theRespondent has engaged in unfair labor practices within themeaning of Section8(b) (4) (i) and (ii) (D) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, I recommend that Local 157, United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO, its representatives, agents, successors, andassigns,shall:1.Cease and desist from engaging in a strike and encouraging the employees ofModern Housing Facilities, Inc., Roach Plumbing and Heating, Usrey and Sims, andProse Electric, and any other employer within the jurisdiction of Respondent, toengage in a strike or a concerted refusal in the course of their employment to per-form services, when an object thereof is to force or require Midwest to assign theplumbing work done in its prebuilt housing units at its plant in Carlisle,Indiana,tomembers of the Respondent rather than to employees of Midwest who are notmembers of that labor organization, unless and until the Respondent is certifiedby the Board as the bargaining representative of the employees performing suchwork.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post in conspicuous places at its respective business offices copies of theattached notice marked "Appendix." 6 Copies of said notice, to be furnished by theRegional Director for Region 25, after being duly signed by the official representa-tive, shall be posted by the Respondent immediately upon receipt thereof, andmaintained for 60 consecutive days thereafter. Reasonable steps shall be taken bythe said Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(b)Notify the said Regional Director, in writing, within 20 days from thereceipt of this Decision, what steps it has taken to comply herewith?IT IS FURTHER RECOMMENDED thatunlessthe Respondent shall within 20 daysfrom the date of the receipt of this Decision notify the said Regional Director in8 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words, "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."7 In the event that this Recommended Order is adopted by the Board, this provision shallbe modified to read : "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith." 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDwriting that it will comply with the foregoing Recommendations, the National LaborRelations Board shall issue an Order requiring the Respondent to take the actionaforesaid.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 157, UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRY OF THE UNITEDSTATES AND CANADA, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT strike or encourage the employees of Modern Housing Facili-ties Inc., Roach Plumbing and Heating, Usery and Sims, Prose Electric, or anyother employer engaged in the final assembly of prebuilt housing units manu-factured by Midwest Homes, Inc., to engage in a strike or a concerted refusalin the course of their employment to perform services when an object thereofis to force or require Midwest Homes, Inc., to assign the plumbing work per-formed in its prebuilt housing units at Carlisle, Indiana, to our membersrather than to employees of Midwest Homes, Inc., who were not members ofour labor organization unless Midwest Homes, Inc., fails to conform to anorder certifying us as the bargaining representative of the employees perform-ing such work.LOCAL 157, UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPEFITTING INDUS-TRY OF THE UNITED STATES AND CANADA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro,visions, they may communicate directly with the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana 46204, Telephone 633-8921.Western GearCorporation,Heavy Machine DivisionandLocalNo. 8, Office and Professional Employees International Union,AFL-CIO,Petitioner.Case 19-RC-3870.July 28,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held at Seattle,Washington, on March 9 and 22 and April 5 and 6, 1966, beforeHearing Officer John D. Nelson. Thereafter, the Petitioner andEmployer filed briefs. The Hearing Officer's rulings made at thebearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Jenkins and Zagoria].160 NLRB No. 25.